DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 04/25/2022 has been entered.  Claims 8, 13, 15, 19-20 have been amended.  Claims 20, and 21 have been added. Claims 1-7 have been canceled.  Claims 8-20 are pending in this Office Action.

 Information Disclosure Statement
IDS submitted on 04/25/2022 has been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites object mapping interface comprising functions of setting/designating tenant object in a system managed by a server for use in the blockchain network, wherein the tenant object is stored by the server and associated with a specific tenant of the system, mapping fields of the tenant object to exchange fields of an exchange object stored in the blockchain network, setting tenant as owner of the mappings. 
The limitation of setting/designating tenant object in the system manage by the server for use in the blockchain network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, designating the tenant object in the context of this claim encompasses the user manually writes and saves a tenant object in a place e.g. document, folder.  
The limitation of mapping fields of the tenant object to fields of the exchange object used by blockchain network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, mapping in the context of this claim encompasses the user draws or connects fields of the tenant object with any field in another object in the network.  
The limitation of setting tenant as owner of the mappings, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting in the context of this claim encompasses the user assign a tenant as owner of the mappings.  
Claim 9 recites facilitating a transaction in the blockchain network. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, the user manually performs a calculation/a transaction in the blockchain network.  
Claim 10 recites the limitations set an initiating address of the transaction, to set a target address of the transaction, to select an object mapping object for used in a transaction, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting the addresses in the context of this claim encompasses the user manually writes down, or input the addresses, and selects the object in the context of this claim encompasses the user manually picks the object.  
Claim 11 recites the limitations of setting object for use in the transaction, and set transaction type, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.   That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting object for use in the transaction, and set transaction type in the context of this claim encompasses the user manually writes down or assigns a particular thing as object, type of transaction.
Claim 12 recites the limitations of transaction types are a transfer of a record, approval of a change to an object, sharing ownership of a record, and a query, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a transfer of a record, approval of a change to an object, sharing ownership of a record, and a query in the context of this claim encompasses the user manually moves a record, agrees with the changing of a record, assigns record belonging to something, and requesting something.  
Claim 13 recites the limitations of identifying a set of actions to be performed based on transaction message object, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, indicating a set of actions to be performed based transaction message object in the context of this claim encompasses the user manually defines actions/steps for transaction message object.  
Claim 14 recites the limitations of a set of rules based on an input rule parameter, wherein the set of actions are performed in response to the set of rules being met based on the transaction message object, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a set of rules based on an input rule parameter, using set of rules for actions in the context of this claim encompasses the user manually makes up rules to changes/deletes objects.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the designating, mapping, setting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 15-20 recite similar limitations as claims 8-14, and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worden (US 2003/0149934) in view of Brunet et al. (US 2019/0179951).
With respect to claim 8, Worden discloses a method for interacting with a blockchain network by a multi-tenant server using a set of blockchain interfaces, the set of blockchain interfaces implementing an object mapping interface, the method comprising: 
designating, by a set object function in the object mapping interface, a tenant object in a multi-tenant system managed by the multi-tenant server for use in the network
((para.[0011]: different organizations have different XML based languages, and [0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects), and attributes; and the business information model categorizes information such as class of entities (≈ exchange objects) and its attributes, which relevant to the operations of a business organization, mapping two difference XML languages of two different organizations to a common business information model which are actual the mapping of XML object e.g. elements, and attributes of the XML based language of an organization to classes, attributes of the common business information model; the system comprises different organizations and the common business information model ≈ the multi-tenant system, which at least manage the mapping by software ≈ the multi-tenant server,  para.[0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities of classes and attributes of the business information model, on the right interface: entities of classes and attributes of the XML language, moving hoover on the “Contact” entities on the XML language, it shows the mapping to “Invoice addresses” in the business information model, in fig.40 mapping of entity (exchange object) “Purch ord line” of business model to entity (tenant object) “exel” of the organization, fig. 35 and para.[0709]-[0710]: mapping entity “credit card” of the business information model to the selected entity of the XML language of organization, wherein the selected entity ≈ designating a tenant object for use in the network of different organizations and the common business information model), 
wherein the tenant object is stored by the multi-tenant server, and associated with a specific tenant of the multi-tenant system
([0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects) e.g. “contact”, and attributes, the elements “contact” of particular organization should be stored in the particular organization); 
generating mappings, by a map function in the object mapping interface, for fields of the tenant object to exchange fields of an exchange object stored in the network, wherein there are mappings for fields of one or more other tenant objects to the exchange fields of the exchange object
(para.[0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities/classes and attributes of the business information model, on the right interface: entities/classes and attributes of the XML language, moving hoover on the “Contact” entities on the XML language, it shows the mapping to “Invoice addresses” in the business information model, fig.35 and [0709]-[0710]: entities mapping, fig. 40 and [0732]-[0733]: attributes mapping, fig. 42: mapping the attributes “quantity” of the entity (exchange object) to attributes “PurchaseOrder/Items/Item@quantity” of the entity (tenant object), wherein organization ≈ multi-tenant system, objects of an organization  ≈ tenant objects, attributes of the object ≈ fields of the tenant object, objects of business information model ≈ exchange object, , so the objects of business information should be stored in the network of the organizations), 
wherein the one or more other tenant objects are stored by the multi-tenant server and associated with one or more other tenants of the multi-tenant system
([0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects) e.g. “contact”, and attributes, the elements “contact” of particular organization should be stored in the particular organization, [0011]: different organizations (≈ tenants) have XML objects/elements and attributes map to the entities and attributes of the business information model); and 
setting, by a set owner function in the object mapping interface,  a tenant in the multi-tenant system as an owner of the mappings
(fig. 12, para.[0435]-[0438]: the user who has access to the mapping is owner of the mappings).  
Worden discloses the network of organization systems, and exchange object is stored in the network.  However, Worden does not disclose the blockchain network, and exchange object stored in the blockchain network.
Brunet discloses the governed blockchain network 102 of organization systems 104 (fig. 1, para.[0012]-[0013]: the blockchain network comprises the organizations, each organization has entities and their attributes, the attributes of organizations may convey the same information but just different labeling, so the governed blockchain network generate a shared output mapping that reconciles and associates key-value attribute pairs across the set of disjoint organizations).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the greater breadth of information available through the shared output as suggested by Brunet (See abstract).
Thus, Worden and Burnet in combination disclose a tenant object for use in the blockchain network; an exchange object stored in the blockchain network. 

Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Worden teaches facilitating, by a transaction message interface in the set of interfaces, a transaction in the network (para.[0033]: query as the transaction message).  
Brunet discloses the blockchain interface, and the blockchain network (fig. 1, para.[0012]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the greater breadth of information available through the shared output as suggested by Brunet (See abstract).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Worden teaches facilitating, by a transaction message interface in the set of blockchain interfaces, a transaction in the blockchain network.  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Worden teaches the transaction message interface further sets, by an initiating address function, an initiating address of the transaction, sets, by a target address function, a target address of the transaction (fig.35 and [0709]-[0710]: entities mapping as the mapping transaction, the entity credit card of business model as initiating address, and entity of XML of organization as target address), and 
selects, by a set object mapping function, an object mapping object for use in the transaction (fig.35: the entity of the mapping is selected).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Worden teaches setting, by a set transaction message function, a transaction message object for use in the transaction; and 
setting, by a set transaction type function, a type of the transaction from a set of transaction types (para.[0038]: set of element types).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Worden teaches the set of transaction types includes a transfer of a record, approval of a change to an object, sharing ownership of a record, and a query (para.[0175]: XML translation and query).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Worden teaches identifying, by an action function, a set of actions to be performed based on the transaction message object in response to performance of the contract object  (para.[0038]: set of element types).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Worden teaches the contract interface further includes a rules function to identify a set of rules, wherein the set of actions are performed in response to the set of rules being met based on the transaction message object (para.[0702]: mapping rules).  
With respect to claim 15, Worden discloses a non-transitory machine-readable storage medium, including instructions that when executed by a processor of a multi-tenant server, cause the processor to perform a set operations of a method for interacting with a blockchain network using a set of blockchain interfaces, the set of blockchain interfaces implementing an object mapping interface, the set of operations comprising: 
designating, by a set object function in the object mapping interface, a tenant object in a multi-tenant system managed by the multi-tenant server for use in the network
((para.[0011]: different organizations have different XML based languages, and [0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects), and attributes; and the business information model categorizes information such as class of entities (≈ exchange objects) and its attributes, which relevant to the operations of a business organization, mapping two difference XML languages of two different organizations to a common business information model which are actual the mapping of XML object e.g. elements, and attributes of the XML based language of an organization to classes, attributes of the common business information model; the system comprises different organizations and the common business information model ≈ the multi-tenant system, which at least manage the mapping by software ≈ the multi-tenant server,  para.[0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities of classes and attributes of the business information model, on the right interface: entities of classes and attributes of the XML language, moving hoover on the “Contact” entities on the XML language, it shows the mapping to “Invoice addresses” in the business information model, in fig.40 mapping of entity (exchange object) “Purch ord line” of business model to entity (tenant object) “exel” of the organization, fig. 35 and para.[0709]-[0710]: mapping entity “credit card” of the business information model to the selected entity of the XML language of organization, wherein the selected entity ≈ designating a tenant object for use in the network of different organizations and the common business information model), 
wherein the tenant object is stored by the multi-tenant server, and associated with a specific tenant of the multi-tenant system
([0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects) e.g. “contact”, and attributes, the elements “contact” of particular organization should be stored in the particular organization); 
generating mappings, by a map function in the object mapping interface, for fields of the tenant object to exchange fields of an exchange object stored in the network, wherein there are mappings for fields of one or more other tenant objects to the exchange fields of the exchange object
(para.[0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities/classes and attributes of the business information model, on the right interface: entities/classes and attributes of the XML language, moving hoover on the “Contact” entities on the XML language, it shows the mapping to “Invoice addresses” in the business information model, fig.35 and [0709]-[0710]: entities mapping, fig. 40 and [0732]-[0733]: attributes mapping, fig. 42: mapping the attributes “quantity” of the entity (exchange object) to attributes “PurchaseOrder/Items/Item@quantity” of the entity (tenant object), wherein organization ≈ multi-tenant system, objects of an organization  ≈ tenant objects, attributes of the object ≈ fields of the tenant object, objects of business information model ≈ exchange object, , so the objects of business information should be stored in the network of the organizations), 
wherein the one or more other tenant objects are stored by the multi-tenant server and associated with one or more other tenants of the multi-tenant system
([0028], [0037]-[0039]: each XML based language of organization has XML objects as elements (≈ tenant objects) e.g. “contact”, and attributes, the elements “contact” of particular organization should be stored in the particular organization, [0011]: different organizations (≈ tenants) have XML objects/elements and attributes map to the entities and attributes of the business information model); and 
setting, by a set owner function in the object mapping interface, a tenant in the multi-tenant system as an owner of the mappings.  
(fig. 12, para.[0435]-[0438]: the user who has access to the mapping is owner of the mappings).  
Worden discloses the network of organization systems, and exchange object is stored in the network.  However, Worden does not disclose the blockchain network, and exchange object stored in the blockchain network.
Brunet discloses the governed blockchain network 102 of organization systems 104 (fig. 1, para.[0012]-[0013]: the blockchain network comprises the organizations, each organization has entities and their attributes, the attributes of organizations may convey the same information but just different labeling, so the governed blockchain network generate a shared output mapping that reconciles and associates key-value attribute pairs across the set of disjoint organizations).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the greater breadth of information available through the shared output as suggested by Brunet (See abstract).
Thus, Worden and Burnet in combination disclose a tenant object for use in the blockchain network; an exchange object stored in the blockchain network
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Worden teaches facilitating, by a transaction message interface in the set of interfaces, a transaction in the network (para.[0033]: query as the transaction message).  
Brunet discloses the blockchain interface, and the blockchain network (fig. 1, para.[0012]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the greater breadth of information available through the shared output as suggested by Brunet (See abstract).
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Worden teaches sets, by an initiating address function, an initiating address of the transaction, sets, by a target address function, a target address of the transaction (fig.35 and [0709]-[0710]: entities mapping as the mapping transaction, the entity credit card of business model as initiating address, and entity of XML of organization as target address), and
selects, by a set object mapping function, an object mapping object for use in the transaction (fig.35: the entity of the mapping is selected).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Worden teaches setting, by a set transaction message function, a transaction message object for use in the transaction; and 
setting, by a set transaction type function, a type of the transaction from a set of transaction types (para.[0038]: set of element types). 
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Worden teaches identifying, by an action function, a set of actions to be performed based on the transaction message object in response to performance of the contract object  (para.[0038]: set of element types).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Worden teaches the contract interface further includes a rules function to identify a set of rules, wherein the set of actions are performed in response to the set of rules being met based on the transaction message object (para.[0702]: mapping rules).
The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Brehmer discloses the blockchain of nodes/peers that exchange data object between two data management systems/nodes (para.[0092]).
	
Response to Amendment
Claims 8-20 are amended.  However, the 35 U.S.C. 101 rejection as the claims directed to the abstract idea.  Please see above analysis.
Claims 13-14, and 19-20 are amended. The 35 U.S.C. 112(b) second paragraph rejection of claims are removed.
Applicant argues Worden does not disclose “the operation of a blockchain network” nor “exchange object”.  However, the limitation isn’t in the claim.  Worden only disclose the mapping of the objects and attributes of one or more XML languages (of organizations) to the objects and attributes of the business language model in the network (fig.35 and [0709]-[0710]: entities mapping, fig. 40 and [0732]-[0733]: attributes mapping, fig. 42: mapping the attributes “quantity” of the entity (exchange object) to attributes “PurchaseOrder/Items/Item@quantity” of the entity (tenant object)).  Worden does not disclose this network is the blockchain network.  However, Brunet discloses the governed blockchain network 102 of organization systems 104 (fig. 1, para.[0012]-[0013]: the blockchain network comprises the organizations, each organization has entities and their attributes, the attributes of organizations may convey the same information but just different labeling, so the governed blockchain network generate a shared output mapping that reconciles and associates key-value attribute pairs across the set of disjoint organizations).
Regarding limitation “exchange object”, Worden discloses the business information model has the entities and the attributes of the entities, and mapping of the logical structure in each XML based language and the logical structures in the business information model ([0732]-[0733]: attributes mapping, fig. 42: mapping the attributes “quantity” of the entity (exchange object) to attributes “PurchaseOrder/Items/Item@quantity” of the entity (tenant object)).  Thus, each of entity of the business information model is the exchange object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




05/07/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162